— Appeal by the plaintiff, as limited by his brief, from stated portions of an order and judgment (one paper) of the Supreme Court, Suffolk County (Leis, J.), entered June 8, 1989, and cross appeal by the defendant, as limited by her brief, from stated portions of the same order and judgment.
Ordered that the order and judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements, for reasons stated by Justice Leis at the Supreme Court. Thompson, J. P., Lawrence, Balletta and O’Brien, JJ., concur.